In a divorce action, defendant appeals from an order of the Supreme Court, Richmond County, dated November 23, 1970, which granted plaintiff’s motion for a counsel fee and expenses upon her appeal from portions of the judgment of divorce rendered in the action and awarded her $2,500 to cover the counsel fee and printing expenses. Order modified by reducing the award to $1,750. As so modified, order affirmed, without costs. In our opinion, the award was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Latham and Christ, JJ., concur.